NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 MICHAEL S. ROSS,
                  Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant- Appellee.
              __________________________

                      2011-5061
              __________________________

    Appeal from the United States Court of Federal
Claims in 10-CV-667, Judge Francis M. Allegra.
              ___________________________

                Decided: July 12, 2012
             ___________________________

   MICHAEL S. ROSS, of Menifee, California, pro se.

    LARTEASE M. TIFFITH, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC. With him on the
brief were TONY WEST, Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and KIRK MANHARDT,
Assistant Director.
               __________________________
ROSS   v. US                                              2


Before BRYSON, O’MALLEY, and WALLACH, Circuit Judges.
PER CURIAM.

                         DECISION

    Michael S. Ross appeals the dismissal of his case by
the Court of Federal Claims on statute of limitations and
res judicata grounds. We affirm.

                       BACKGROUND

    In the early 1960s, Mr. Ross was enrolled in the
Navy’s Reserve Officer Candidate (“ROC”) training pro-
gram, which required him to attend training at various
bases in the San Francisco Bay area. In February 1965,
Mr. Ross’s commanding officer at the Naval Reserve
Training Center recommended that Mr. Ross be disen-
rolled from the ROC program. Mr. Ross was subse-
quently discharged from the Navy in 1966.

     Beginning in 1973, Mr. Ross has filed a number of
lawsuits against his commanding officer as well as other
individuals and government agencies. The suits alleged a
series of wrongs stemming from Mr. Ross’s involvement
in, and subsequent disenrollment from, the ROC program.
In this case, Mr. Ross alleges a breach of contract with the
Navy as well as several counts of theft, fraud, “felony
fraud and falsifying official government documents” by
his commanding officer and others.

    The Court of Federal Claims dismissed this case as
untimely, finding that Mr. Ross’s allegation that he
discovered a new legal theory to support his claims cannot
affect the accrual date of his claim for the purposes of the
governing six-year statute of limitations. In addition, the
court concluded that the claims would have been barred
3                                                 ROSS   v. US


by the doctrine of res judicata and that most of the claims
sounded in tort and were therefore outside the jurisdic-
tion of the Court of Federal Claims.

                       DISCUSSION

    The Tucker Act, 28 U.S.C. § 1491, states that the
Court of Federal Claims “shall have jurisdiction to render
judgment upon any claim against the United States
founded either upon the Constitution, or any Act of Con-
gress or any regulation of an executive department, or
upon any express or implied contract with the United
States, or for . . . damages in cases not sounding in tort.”
To the extent that Mr. Ross asserts claims sounding in
tort, such as theft and fraud, the Court of Federal Claims
does not have jurisdiction to hear those claims. See Keene
Corp. v. United States, 508 U.S. 200, 214 (1993).

     To the extent that Mr. Ross asserts claims not sound-
ing in tort (in particular, his breach of contract claim and
his request for correction of his military records), those
claims are barred by the applicable six-year statute of
limitations, 28 U.S.C. § 2501. That statute bars claims
over which the Court of Federal Claims would otherwise
have jurisdiction “unless the petition thereon is filed
within six years after such claim first accrues.” A plain-
tiff’s ignorance of the applicable legal principles does not
delay the accrual of the claim. See Rotella v. Wood, 528
U.S. 549, 555 (2000) (in determining accrual, “discovery of
the injury, not discovery of the other elements of a claim,
is what starts the clock”); see also United States v. Ku-
brick, 444 U.S. 111, 122 (1979); Japanese War Notes
Claimants Ass’n of Philippines, Inc. v. United States, 373
F.2d 356, 359 (Ct. Cl. 1967) (“Ignorance of rights which
should be known is not enough.”). Mr. Ross filed his
present claim in August 2010, far more than six years
ROSS   v. US                                          4


after his termination from the ROC program in 1965 and
his discharge from the Navy in 1966, which are the last
dates on which his claims in this lawsuit could be re-
garded as having accrued. Accordingly, without reaching
the res judicata rationale that the Court of Federal
Claims treated as an additional ground for dismissal, we
hold that Mr. Ross’s claims are barred by the statute of
limitations.

   No costs.

                     AFFIRMED